Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL DETAILED ACTION
1.	Applicant’s amendments and response filed on October 23, 2020 is acknowledged. Claims 1-3 and 6-23 are currently pending. Claims 1, 6, 7, 11, 12 and 14-23 have been amended.  Claims 4 and 5 have been canceled.  Claims 14-23 are withdrawn from further consideration. Claims 1-3 and 6-13 are currently under examination.
Priority
2.	As noted previously, Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62075399, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  This provisional fails to support the claims as filed.  Applicant is therefore provided the effective filing date of September 24, 2014.
OBJECTIONS WITHDRAWN
3.	In view of Applicant’s amendments, the objection to claims 1, 4, 5, 11, 12 and 21-23 for informalities is withdrawn.
4.	In view of Applicant’s amendments, the potential objection under 37 CFR 1.75 as being a substantial duplicate thereof to claim 5 should claim 4 be found allowable is withdrawn. 
REJECTIONS WITHDRAWN
5.	The rejection of claims 1-13 and 21-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.
 
6.	In view of Applicant’s response, the rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention by the use of specifically claimed Campylobacter jejuni polysaccharide having a repeating trisaccharide structure is withdrawn.
				REJCTIONS MAINTAINED
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Applicant noted that said claim has been amended, however, those claims have not been amended and thus the rejection is maintained.
	As previously presented, there is insufficient antecedent basis for this limitation in the claim.

8.	The rejection of claim 10, which recites the limitation "wherein said N-terminus of said minor" in lines 1 and 2 is maintained for the reasons set forth in the previous office action.  
Applicant noted that said claim has been amended, however, those claims have not been amended and thus the rejection is maintained.
	As previously presented, there is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	The rejection of claims 1-3 and 7-12 which are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 and 7-10 of U.S. Patent No. 10,105,448 B2 is maintained for the reasons set forth in the previous office action.  Claim 9 was 
	Applicant argues that:
	1) A terminal disclaimer is filed with this response in accordance with 37 C.F.R. §1.321 with the required fee. The Patent No. 10,105,448 and the current application are both owned by the United States of America. Concurrently submitted, herein, is a power of attorney from the U.S. Navy and a declaration from the U.S. Navy, authorizing the below to act on behalf of the Navy.
	Applicant’s argument has been considered, but is deemed non-persuasive.
	With regard to Point 1, the terminal disclaimer submitted was disapproved and the following notation was made of record.
	
    PNG
    media_image1.png
    438
    788
    media_image1.png
    Greyscale


As previously presented, although the claims at issue are not identical, they are not patentably distinct from each other because the pending invention is drawn to a multi-agent immunogenic construct comprising a Campylobacter jejuni capsule polysaccharide conjugated to a protein carrier, wherein said protein carrier comprises an Escherichia coli enterotoxigenic recombinant polypeptide construct, wherein said Escherichia coli recombinant polypeptide construct comprises a minor or major subunit connected to one or more major fimbrial subunits or immunogenic fragments, thereof, of the same fimbrial type, via a polypeptide linker, and wherein each of the one or more major fimbrial subunits contain a donor β strand and are also connected to each other via a polypeptide linker wherein the C-terminal Escherichia coli fimbrial major subunit is connected, via a linker, to a C-terminal donor β strand derived from a major Escherichia coli fimbrial subunit that is homologous or heterologous to the immediately N-terminal major subunit, or wherein said recombinant polypeptide construct is connected to one or more additional recombinant polypeptide constructs, wherein each of the constructs contain fimbrial subunits derived from a different fimbrial type than any of the other constructs and wherein the recombinant polypeptide construct can contain a C-terminal histidine tag at the C-terminus, wherein said minor or major Escherichia coli fimbrial subunits are derived from ETEC strains selected from the group consisting of Class 5, CS3 and CS6, and wherein said Escherichia coli fimbrial minor subunit is selected from the group consisting of CfaE, CsfD, CsuD, CooD, CsbD, CosD, CsdD, CotD and wherein said major subunits are selected from the group consisting of CfaB, CsfA, CsuA2, CooA, CsdA, CosA, CsbA, CotA, CstG, CstH, CssA, and CssB, or immunogenic fragments or derivatives thereof.
Meanwhile, the patented invention is drawn to multi-agent immunogenic construct, comprising a Campylobacter jejuni capsule polysaccharide conjugated to a protein carrier, wherein said protein carrier comprises an Escherichia coli enterotoxigenic recombinant polypeptide construct, wherein said Escherichia coli recombinant polypeptide construct comprises a minor or major subunit connected to one or more major fimbrial subunits or immunogenic fragments, thereof, of the same fimbrial type, via a polypeptide linker, are also connected to each other via a polypeptide linker wherein the C-terminal Escherichia coli Escherichia coli fimbrial minor subunit is selected from the group consisting of CfaE, CsfD, CsuD, CooD, CsbD, CosD, CsdD, CotD and wherein said major subunits are selected from the group consisting of CfaB, CsfA, CsuA2, CooA, CsdA, CosA, CsbA, CotA, CstG, CstH, CssA, and CssB, or immunogenic fragments or derivatives thereof (see column 5, lines 27-31 and column 10, lines 42-47.
New Grounds of Objection Necessitated by Amendment
Claim Objections
10.	Claims 6, 9 and 13 are objected to because of the following informalities:  as it pertains to claim 6 and 13, said claim depends upon a rejected based claim. Also, claim 6 recites sequences which have not been considered. SEQ ID NO: 103 appears to be free of the prior art.
As it pertains to claim 7, Applicant amended said claim to recite in part, ‘wherein the repeating trisaccharide, wherein “n” represents 1 to 100, has the formula selected from the group consisting of”. Said phrase does not grammatically make sense. Clarity is requested.  Appropriate correction is required.
Conclusion
11.	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        January 27, 2021 

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645